Citation Nr: 1724782	
Decision Date: 06/29/17    Archive Date: 07/10/17

DOCKET NO.  09-11 604	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an extraschedular initial rating for bilateral hearing loss. 

2.  Entitlement to an initial compensable disability rating for foreign bodies of the neck due to a shell fragment wound.

3.  Entitlement to an initial compensable disability rating for residual scarring associated with foreign bodies of the neck due to a shell fragment wound.

REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel

INTRODUCTION

The Veteran served on active duty from March 1966 to January 1970.  

This case was originally before the Board of Veterans' Appeals (Board) on appeal from April 2008 and April 2013 rating decisions by the above Department of Veterans Affairs (VA) Regional Office (RO).  Specifically, the April 2008 rating decision granted service connection for bilateral hearing loss, assigning a noncompensable disability rating effective September 25, 2007, and an appeal with respect to the propriety of the noncompensable rating was ultimately perfected to the Board.  

The April 2013 rating decision granted service connection for foreign bodies of the neck due to shell fragment wounds as well as resulting scarring, assigning separate noncompensable disability ratings effective March 14, 2011.  Following the submission of a notice of disagreement with respect to the propriety of these initial rating in April 2013-and after an August 2015 remand directed that a statement of the case (SOC) be completed addressing these matters pursuant to the holding in Manlincon v. West, 12 Vet. App. 238 (1999)-the Veteran perfected a timely appeal to the Board respect to the propriety of the initial ratings assigned for foreign bodies of the neck due to shell fragment wounds as well as resulting scarring with the submission of a Substantive Appeal in March 2017 following a March 2017 SOC addressing the propriety of these ratings. 

In October 2014, the Board denied an initial compensable disability rating for bilateral hearing loss, to include on an extraschedular basis.  Thereafter, the Veteran appealed the portion of the decision that denied an extraschedular rating for bilateral hearing loss to the United States Court of Appeals for Veterans Claims (Court).  In a June 2015 Joint Motion for Remand (JMR), the Secretary of VA and the Veteran (the parties) moved the Court to vacate the October 2014 decision with respect to the denial an extraschedular rating for bilateral hearing loss, which was granted in a June 2015 Order.  The JMR noted that the Veteran did not challenge the determination in the October 2014 Board decision with respect to the denial of an initial compensable disability rating for bilateral hearing loss on a schedular basis.  

Thereafter, the claim for an extraschedular rating for bilateral hearing loss was denied by the Board in an August 2015 decision.  The Veteran appealed this determination to the Court, and in a March 2016 Joint Motion for Partial Remand (JMPR), the parties moved the Court to vacate this decision, which was granted in a Marche 2016 Order.  The claim for an extraschedular rating for bilateral hearing loss was then remanded by the Board in August 2016, and is now ready for appellate review.  

In March 2011, the Veteran testified before the undersigned Veterans Law Judge at a Board video-conference hearing with respect to matter of the propriety of the rating assigned for bilateral hearing loss.  A transcript of that hearing has been associated with the claims file. 

The issues of entitlement to increased initial ratings for foreign bodies of the neck and residual scarring associated with foreign bodies of the neck are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The symptoms associated with the Veteran's service-connected bilateral hearing loss are contemplated by the current schedular ratings available for hearing loss and the current noncompensable rating for bilateral hearing loss contemplates the average impairment of earning capacity due to hearing loss.   


CONCLUSION OF LAW

The criteria for an increased rating for bilateral hearing loss on an extraschedular basis have not been met.  38 C.F.R. § 3.321 (b)(1) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Notice and Duty to Assist/Standard of Review

With respect to the matter herein decided, VA has met all statutory and regulatory notice and duty to assist requirements.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).   In this regard, the development requested in the August 2015 remand-namely, obtaining records from S.V. of Miracle Ear-has been completed.

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

II. Analysis

Ratings of hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests combined with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  To rate the degree of disability for service-connected hearing loss, the Rating Schedule has established eleven auditory acuity levels, designated from level I, for essentially normal acuity, through level XI, for profound deafness.  38 C.F.R. § 4.85(h), Table VI.  

In order to establish entitlement to a compensable rating for hearing loss, it must be shown that certain minimum levels of the combination of the percentage of speech discrimination loss and average pure tone decibel loss are met.  The assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). 

The criteria for rating hearing impairment use controlled speech discrimination tests (Maryland CNC) together with the results of pure tone audiometry tests.  These results are then charted on Table VI, Table VIA, in exceptional cases as described in 38 C.F.R. § 4.86, and Table VII, as set out in the Rating Schedule.  38 C.F.R. § 4.85.  An exceptional pattern of hearing loss occurs when the pure tone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz. 38 C.F.R. § 4.86.

An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  Further, under Johnson v. McDonald, 762 F3.d 1362 (2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  

Once the Director of Compensation has made a decision on extraschedular rating under 3.321(b), the Board can assign an extraschedular rating.  The Court has held that there is a justiciably manageable standard limiting the Secretary's discretion for assignment of such a rating; namely, that the extraschedular rating is commensurate with the average earning capacity impairment due exclusively to service connected disability or disabilities.  Kuppamala v. McDonald, 27 Vet. App. 447 (2015).

Summarizing the pertinent history with the above criteria in mind, the previously referenced October 2014 Board decision denied an initial compensable disability rating for bilateral hearing loss, to include an extraschedular rating for such.   Significantly, the Board found that the evidence of record showed that the Veteran's service-connected bilateral hearing loss was manifested by no more than level III hearing acuity bilaterally.  Following the aforementioned June 2015 Court order granting a JMR with respect to the October 2014 Board's denial of the claim for an extraschedular rating for bilateral hearing loss, the case was referred to the Under Secretary for Benefits or the Director, Compensation and Pension Service in June 2011.  In August 2011, the Director of Compensation Service (Director) considered the matter.  After reviewing the submission and the evidence in the claims file, the Director determined that the evidence did not establish that the Veteran's service-connected bilateral hearing loss presented such an exceptional or unusual disability picture with such related factors as marked interference with employment and frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  The Director concluded that entitlement to an extraschedular evaluation in excess of zero percent for bilateral hearing loss under 38 C.F.R. § 3.321 (b) was not established. 

As noted in the March 2016 JMPR, the Court has held that a decision by the Director "is in essence the de facto decision of the agency of original jurisdiction and, as such, is not evidence . . . It is simply a decision that is adopted by the [regional office] and reviewed de novo by the Board."  Wages v. Shinseki, 27 Vet. App. 233, 239 (2015) [Emphasis added]  In this regard, the March 2016 JMPR concluded that the Board erred in its August 2015 Board decision by characterizing the August 2011 Director's decision as "evidence."  

Reexamining the matter of entitlement to an extraschedular rating for bilateral hearing loss, and acknowledging the previously referenced facts found to be significant with respect to his matter by the Board-namely, that the Veteran has indicated in numerous statements and in his March 2011 testimony that he is frustrated about his hearing loss; that he testified that his hearing loss has affected his social activities, his job, and has hampered an advanced education; a June 2011 addendum opinion noting that the Veteran had difficulty understanding conversations in the presence of background noise, in crowds, or in non-face-to-face conversations; and the comment by the October 2014 VA examiner that the Veteran reported difficulty hearing conversations depending on the speaker and range of sound and environment at the time of communication-the undersigned finds that the rating criteria contemplate the difficulty the Veteran has hearing in all situations. 

In making the above determination, and specifically with respect to the Veteran's asserted difficulty with understanding conversations, the rating schedule contemplates both the average decibel loss as well as speech discrimination scores for hearing loss.  Moreover, the schedular criteria for rating hearing loss contemplates the functional effects of the Veteran's hearing loss referenced in the evidence of record.  Doucette v. Shulkin, No. 15-2818; 2017 U.S. App. Vet. Claims Lexis 319 (Mar. 6, 2017) (wherein the Court concluded that the evaluation for hearing impairment "contemplates the functional effects of decreased hearing and difficulty understanding speech in an everyday work environment, as these are precisely the effects that VA's audiometric tests are designed to measure.")

Further, in this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that has not been attributed to a specific, rated service connected disability, which in addition to bilateral hearing loss in the instant case consists of post-traumatic stress disorder, tinnitus, scarring behind the right ear, right forearm, and palm of the right hand, foreign bodies of the neck due to a shell fragment wound, and residual  scarring associated with foreign bodies of the neck  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of his multiple service connected conditions.  Johnson, supra.  

Notwithstanding the above determinations, the undersigned otherwise finds that the noncompensable rating is commensurate with the average earning capacity impairment from the Veteran's bilateral hearing loss.  Kuppamala, supra.  In this regard, the fact that the Veteran has problems working due to difficulty with hearing conversations-absent any evidence showing that the Veteran's hearing loss causes impairment of average earning capacity in excess of the noncompensable rating-precludes the assignment of an extraschedular rating.  In this regard, while the Veteran testified to the undersigned as to the problems he has with hearing at his place of employment, he nonetheless reported that he had been able to maintain employment at his same positon since 1995.  March 3, 2011, Hearing Transcript, Page 5.  

In short and from the above, the preponderance of the evidence is against the claim for an increased initial rating for bilateral hearing loss on an extraschedular basis.  As such, reasonable doubt does not arise and this claim must be denied.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.   

ORDER

An extraschedular initial rating for bilateral hearing loss is denied. 


REMAND

In his March 2017 Substantive Appeal with respect to the propriety of the ratings assigned for foreign bodies of the neck due to a shell fragment wound and residual scarring associated with foreign bodies of the neck, the Veteran requested a videoconference hearing before a Veterans Law Judge.  As such, this case must be remanded to the AOJ to arrange for a video conference hearing.

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a hearing before a Veterans Law Judge via Video Conference addressing the claims for increased initial ratings for foreign bodies of the neck due to a shell fragment wound and residual scarring associated with foreign bodies of the neck following the procedures codified under 
38 U.S.C.A. § 7107 (West 2014) and 38 C.F.R. § 20.707 (2016).

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


